DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes, Jr. (U.S. Patent No. 4,190,191).
Forbes discloses a tray cover (10) for use with a tray (5), the tray cover comprising: a main panel (11) having at least one edge; and a side panel (12) extending from the at least one edge of the main panel, the side panel comprising: an intermediate panel (17) connected to the main panel by a fold line (14); and a side flap (16) connected to the intermediate panel; wherein the intermediate panel is at least partially secured adjacent to a bottom surface of the main panel and the side flap is configured to rotate away from the bottom surface of the main panel (col. 3, lines 6-14); wherein the tray cover is configured to cover an upper opening of a tray (Fig. 1), wherein the tray cover is configured to engage an upper terminal edge of the tray, wherein the side flap connected to the intermediate panel by a hinge line (20), wherein the side flap is configured to frictionally engage at least a portion of a sidewall of the tray when the tray cover is positioned on the tray (Fig. 1), wherein the side flap is biased for rotation toward the bottom surface of the main panel to at least partially provide the frictional engagement of the side flap to the sidewall when the tray cover is positioned on the tray (col. 2, ll. 66 – col. 3, ll. 14), further comprising a slot defined between the side flap of the side panel and the bottom surface of the main panel, wherein the slot is configured to receive at least a portion of an upper terminal edge of the tray when the tray cover is positioned on the tray (Fig. 1), wherein the tray cover is configured to slide along a length of the tray between an open position where at least a portion of the interior of the tray is exposed and a closed position where the interior of the tray is covered, wherein the side flap of the side panel is inwardly positioned along the bottom surface of the main panel and offset from the at least one edge of the main panel (Fig. 3), wherein the side flap of the side panel includes a triangular fold flap (26) defined along an outer end of the side flap, wherein the triangular fold flap is configured to rotate further away from the bottom surface of the main panel than a remainder of the side flap (Fig. 3, because of the shapes), wherein the intermediate panel is secured to the bottom surface of the main panel by at least one of an adhesive, glue, hot melt, and poly melt (col. 3, lines 8-11), and a foldable blank for forming the cover (Fig. 2).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733